 1

 2

 3

 4

 5
                          UNITED STATES DISTRICT COURT
 6
                                  EASTERN DISTRICT OF CALIFORNIA
 7

 8   MARIA R. GONZALEZ,                                  Case No. 1:19-cv-01184-LJO-SAB

 9                   Plaintiff,                          ORDER VACATING ALL PENDING
                                                         DATES AND MATTERS DIRECTING
10           v.                                          CLERK OF COURT TO CLOSE CASE AND
                                                         REFLECT VOLUNTARY DISMISSAL
11   ASSIGNMENT AMERICA LLC, et al.,                     PURSUANT TO RULE 41(a) OF THE
                                                         FEDERAL RULES OF CIVIL PROCEDURE
12                   Defendants.

13                                                       (ECF No. 18)

14

15          On December 31, 2019, a stipulation was filed dismissing this action with prejudice. In

16 light of the stipulation of the parties, this action has been terminated, Fed. R. Civ. P.

17 41(a)(1)(A)(ii); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997), and has been

18 dismissed with prejudice.

19          Accordingly, IT IS HEREBY ORDERED that:

20          1.      All pending dates and matters are VACATED; and

21          2.      The Clerk of the shall CLOSE the file in this case and adjust the docket to reflect

22                  voluntary dismissal of this action pursuant to Rule 41(a).

23
     IT IS SO ORDERED.
24

25 Dated:        January 2, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                     1
